    Case 2:19-cv-01171-JTM-KWR Document 51 Filed 08/29/19 Page 1 of 13



                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


KEVIN M. QUATREVINGT                                  CIVIL ACTION


VERSUS                                                NO: 19-1171


JEFF LANDRY, ET AL.                                   SECTION: “H”



                         ORDER AND REASONS
      Before the Court are six motions: (1) a Motion to Dismiss by Defendants
Jeff Landry and James LeBlanc (Doc. 6); (2) a Motion for Partial Summary
Judgment by Plaintiff (Doc. 18); (3) a Motion to Dismiss by Defendants Randy
Smith, Angelina Cook, and Denise Porter (Doc. 20); (4) a Motion to Stay by
Defendant Warren Montgomery (Doc. 23); (5) a Motion for Temporary
Restraining Order and a Preliminary Injunction by Plaintiff (Doc. 27); and (6)
a Motion for Judicial Notice by Plaintiff (Doc. 47). For the following reasons,
Defendants’ Motions to Dismiss are GRANTED, Defendant Montgomery’s
Motion to Stay is DENIED, and Plaintiff’s Motions are DENIED.


                              BACKGROUND
      Plaintiff Kevin Quatrevingt brings a pro se action alleging that the
Defendants violated his constitutional rights when they arrested and
prosecuted him for failing to register as a sex offender despite two judicial
decisions indicating that he is not a sex offender under Louisiana law.
Defendants in this suit include Louisiana Attorney General Jeff Landry,
Secretary of Louisiana’s Department of Public Safety and Corrections James


                                      1
       Case 2:19-cv-01171-JTM-KWR Document 51 Filed 08/29/19 Page 2 of 13



LeBlanc, St. Tammany Parish Sheriff Randy Smith, St. Tammany Parish
Sheriff’s Deputies Angelina Cook and Denise Porter, 22nd Judicial District
Attorney Warren Montgomery, and 21st Judicial District Attorney Scott
Perrilloux. 1
         This dispute comes to this Court with a long and relevant history of
proceedings before other courts. In 2006, Plaintiff, then an Airman First Class
in the United States Air Force, pleaded guilty to violating Article 134 of the
Uniform Code of Military Justice (“UCMJ”). 2 The article generally prohibits
“all disorders and neglects to the prejudice and good order and discipline of the
armed forces.” 3 Plaintiff violated the article by “wrongfully and knowingly
possess[ing] visual depictions of minors engaging in sexually explicit conduct.” 4
As a result of his guilty plea in the court-martial, Plaintiff was sentenced to a
bad conduct discharge from the Air Force, confinement for 11 months, and a
reduction in rank to Airman Basic. 5 It is this court-martial conviction that lies
at the heart of the decade-long dispute between Plaintiff and the state of
Louisiana.
         Not long after this court-martial conviction, Plaintiff moved to Louisiana
and was eventually charged in Louisiana’s 22nd Judicial District Court
(“JDC”) with failure to register as a sex offender under Louisiana Revised
Statutes § 15:542. 6 Defendants contend that Plaintiff’s 2006 court-martial




1   The 22nd Judicial District covers St. Tammany and Washington Parishes. The 21st
    Judicial District covers Livingston, St. Helena, and Tangipahoa Parishes. Proof of service
    has yet to be filed regarding Defendant Perrilloux, and thus he has yet to answer this suit.
2   Doc. 20-3.
3   10 U.S.C. § 934, art. 134. The article also prohibits “crimes and offenses not capital.” Id.
4   Doc. 20-3.
5   Id.
6   Exactly how Plaintiff’s status as a potential sex offender came to the attention of St.
    Tammany Parish authorities was the subject of a previous civil rights suit filed by Plaintiff
    in this Court in 2010. See Case No. 10-4047, Doc. 3. Judge Engelhardt ultimately dismissed

                                                2
     Case 2:19-cv-01171-JTM-KWR Document 51 Filed 08/29/19 Page 3 of 13



conviction qualifies as a “sex offense” under Louisiana law and that he is
therefore required to register as a sex offender. 7 Plaintiff pleaded guilty to this
charge in 2008. 8
      It was after this 2008 guilty plea that Plaintiff questioned his status as
a sex offender under Louisiana law and began mounting challenges to
Defendants’ continued efforts to have him register as a sex offender. Plaintiff
contends that his 2006 court-martial conviction does not constitute a “sex
offense” warranting registration because he pleaded guilty to the UCMJ’s
general article rather than a more specific one prohibiting certain sexual
conduct. 9 Defendants resist this contention.
      In 2014, Plaintiff was again charged with failure to register as a sex
offender. In response, Plaintiff filed a motion to quash the indictment. In
granting Plaintiff’s motion, Judge Martin Coady of the 22nd JDC stated, “[T]he
fundamental flaw, I believe in the State’s case is the underlying charge they
are trying to have Mr. Quatrevingt register. Therefore, on that basis I am
granting the motion to quash.” 10 Prosecutors did not appeal this ruling.
      Following this ruling, Plaintiff asked Judge Coady to remove him from
Louisiana’s sex offender registry. 11 Judge Coady informed Plaintiff that he had
“no jurisdiction” to enter such an order and thus denied Plaintiff’s request. 12
As a result, Plaintiff filed a civil suit in the 22nd JDC seeking the same relief:
removal from Louisiana’s sex offender registry. 13 The trial court ruled that the


   that suit on the report and recommendations of Magistrate Judge Knowles. See
   Quatrevingt v. Thibodeaux, No. 10-4047, 2011 WL 2182069, at *1 (E.D. La. June 2, 2011).
7 See Doc. 20-5.
8 Id.
9 See LA. REV. STAT § 15:541(24)(a) (defining “sex offense” for registration purposes).
10 Doc. 20-8 at 3.
11 See Doc. 20-10.
12 See id.
13 See Quatrevingt v. State through Landry, 242 So. 3d 625, 630 (La. App. 1 Cir. 2/8/18)

   (describing the relevant procedural history).

                                            3
     Case 2:19-cv-01171-JTM-KWR Document 51 Filed 08/29/19 Page 4 of 13



22nd JDC was an improper venue for such a suit, and Louisiana’s First Circuit
Court of Appeal agreed. 14 Plaintiff thereafter filed a suit seeking similar relief
in the 19th JDC in East Baton Rouge Parish. 15
       In Plaintiff’s suit in the 19th JDC, the defendant—Attorney General Jeff
Landry—filed an exception seeking dismissal on preemption grounds. The
Attorney General argued that: the Louisiana Department of Public Safety and
Corrections (“DPSC”) is authorized by statute to determine which sex offender
classification a particular person belongs in; once the DPSC notifies the person
of the appropriate classification, the person has one year to challenge it; if the
person fails to do so, any challenge to that classification is preempted;
accordingly, Quatrevingt cannot challenge the DPSC’s determination. 16 The
exception was granted by the district court and affirmed by Louisiana’s First
Circuit Court of Appeal in 2018. 17
       Following the appellate court’s decision, prosecutors again charged
Plaintiff with failure to register as a sex offender in the 22nd JDC. They
contend that the First Circuit’s 2018 decision decided once-and-for-all that
Plaintiff has lost his ability to challenge his status as a sex offender and
therefore must register as such. 18 Plaintiff responded with a second motion to
quash the indictment. On July 3, 2019, the motion to quash was again
granted. 19 Prosecutors have appealed the decision to Louisiana’s First
Circuit. 20




14 See id.
15 See id.
16 See id. at 634–36.
17 Id.
18 This Court expresses no opinion on the validity of this argument by Defendants.
19 See Doc. 32 at 4–5. The reasons behind the judge’s decision are not in the record of this

   case.
20 See Doc. 32-1.



                                             4
     Case 2:19-cv-01171-JTM-KWR Document 51 Filed 08/29/19 Page 5 of 13



       Plaintiff filed the instant suit in February 2019, months before the 22nd
JDC granted his most recent motion to quash. In the suit before this Court, he
seeks an injunction prohibiting Defendants from enforcing Louisiana’s sex
offender laws against him. 21 He also seeks an order forcing DPSC to remove
him from the sex offender registry. In addition to other miscellaneous relief, he
seeks monetary damages in excess of $630,000.
       On May 3, 2019, Defendants Landry and LeBlanc filed a Motion to
Dismiss the claims against them on the grounds that they are barred by
sovereign immunity and res judicata. 22 Plaintiff opposed the Motion and filed
a corresponding Motion for Partial Summary Judgment on his claim seeking
an injunction against Defendants Landry and LeBlanc. 23
       On June 14, 2019, Defendants Smith, Cook, and Porter (collectively the
“Sheriff Defendants”) filed a Motion to Dismiss the claims against them on
Rule 12(b)(6) grounds. 24 Plaintiff opposed the Motion and filed an Emergency
Motion for Temporary Restraining Order (“TRO”) and Preliminary Injunction
against the Sheriff Defendants.
       On July 19, 2019, the Court denied Plaintiff’s request for a TRO and set
a preliminary injunction hearing for August 2, 2019. 25 Before the hearing was
held, Plaintiff filed a Motion to Supplement the Record and for Amendment of
the Court’s decision regarding his request for a TRO. 26 The Court denied the
Motion and held the preliminary injunction hearing as scheduled.




21 Doc. 1 at 6.
22 Doc. 6.
23 Docs. 17, 18.
24 Doc. 20.
25 Doc. 34.
26 Doc. 37.



                                       5
          Case 2:19-cv-01171-JTM-KWR Document 51 Filed 08/29/19 Page 6 of 13



           Finally, two additional motions are also pending before the Court. The
first is a Motion to Stay filed by Defendant Montgomery on June 18, 2019. 27
The second is a Motion for Judicial Notice filed by Plaintiff on August 5, 2019. 28
Both Motions are opposed.


                                 LAW AND ANALYSIS
     I.    Plaintiff’s Motion for a Preliminary Injunction
           Federal Rule of Civil Procedure 65 provides that “[t]he court may issue
a preliminary injunction only on notice to the adverse party.” To be entitled to
a preliminary injunction, the movant must “clearly” establish the following
four elements:
           (1) a substantial likelihood that he will prevail on the merits,
           (2) a substantial threat that he will suffer irreparable injury if the
           injunction is not granted,
           (3) his threatened injury outweighs the threatened harm to the
           party whom he seeks to enjoin, and
           (4) granting the preliminary injunction will not disserve the public
           interest. 29
“To assess the likelihood of success on the merits, [courts] look to ‘standards
provided by the substantive law.’” 30
           The fundamental problem with Plaintiff’s request for a preliminary
injunction is that he has failed to specify with any clarity—either in briefing
or in response to this Court’s questioning during oral argument—the
substantive law that the Sheriff Defendants are violating. Plaintiff suggested


27 Doc. 23.
28 Doc. 47.
29 Planned Parenthood of Gulf Coast, Inc. v. Gee, 862 F.3d 445, 457 (5th Cir. 2017) (quoting

   Google, Inc. v. Hood, 822 F.3d 212, 220 (5th Cir. 2016)).
30 Janvey v. Alguire, 647 F.3d 585, 596 (5th Cir. 2011) (quoting Roho, Inc. v. Marquis, 902

   F.2d 356, 358 (5th Cir. 1990)).

                                             6
      Case 2:19-cv-01171-JTM-KWR Document 51 Filed 08/29/19 Page 7 of 13



both in briefing and during oral argument that the Sheriff Defendants would
violate his Fourteenth Amendment Due Process rights if they arrested him for
failing to register as a sex offender even though state district court judges on
two separate occasions have quashed indictments for that very charge. 31
Plaintiff, however, has failed to cite any case law—and this Court cannot find
any—suggesting that a law enforcement officer violates a person’s Due Process
rights by arresting the person for failing to register as a sex offender when the
person remains on the state’s sex offender registry. Plaintiff has failed to carry
his burden to show that there is a substantial likelihood that he will prevail on
the merits of this claim. Accordingly, he is not entitled to a preliminary
injunction against the Sheriff Defendants at this time.
II.    Motion to Dismiss by Defendants Landry and LeBlanc
       Plaintiff brings claims against Defendants Landry and LeBlanc in their
official capacities under 42 U.S.C. §§ 1983 and 1985. 32 Defendants Landry and
LeBlanc moved to dismiss these claims under Rule 12(b)(6) on the ground that
they are entitled to Eleventh Amendment sovereign immunity.
       To survive a Rule 12(b)(6) motion to dismiss, a plaintiff must plead
enough facts to “state a claim for relief that is plausible on its face.” 33 A claim
is “plausible on its face” when the pleaded facts allow the court to “draw the
reasonable inference that the defendant is liable for the misconduct alleged.” 34
A court must accept the complaint’s factual allegations as true and must “draw
all reasonable inferences in the plaintiff’s favor.” 35 The Court need not,




31 See Doc. 27-1 at 4.
32 Doc. 1.
33 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

   544, 570 (2007)).
34 Id. (citing Twombly, 550 U.S. at 556).
35 Lormand v. U.S. Unwired, Inc., 565 F.3d 228, 232 (5th Cir. 2009).



                                             7
     Case 2:19-cv-01171-JTM-KWR Document 51 Filed 08/29/19 Page 8 of 13



however, accept as true legal conclusions couched as factual allegations. 36 To
be legally sufficient, a complaint must establish more than a “sheer possibility”
that the plaintiff’s claims are true. 37 If it is apparent from the face of the
complaint that an insurmountable bar to relief exists and the plaintiff is not
entitled to relief, the court must dismiss the claim. 38
       The Eleventh Amendment provides that “[t]he Judicial power of the
United States shall not be construed to extend to any suit in law or equity,
commenced or prosecuted against one of the United States by Citizens of
another State, or by Citizens or Subjects of any Foreign State.” The Fifth
Circuit has noted that “the Eleventh Amendment ‘codified the sovereign
immunity of the several states . . . and federal courts are without jurisdiction
over suits against a state, a state agency, or a state official in his official
capacity unless that state has waived its sovereign immunity or Congress has
clearly abrogated it.’” 39 The Fifth Circuit has further noted that “Louisiana has
not waived its sovereign immunity . . . and neither § 1983 nor § 1985 abrogates
state sovereign immunity.” 40 Accordingly, Defendants Landry and LeBlanc as
state officials are entitled to sovereign immunity for all of Plaintiffs’ claims
against them. Plaintiff has thus failed to state a plausible claim against them,
and the claims against them are therefore dismissed. 41




36 Iqbal, 556 U.S. 662 at 678.
37 Id.
38 Lormand, 565 F.3d 228 at 255–57.
39 Price v. Shorty, 632 Fed. App’x. 211, 212 (5th Cir. 2016) (quoting Moore v. La. Bd. of

   Elementary & Secondary Educ., 743 F.3d 959, 963 (5th Cir. 2014)).
40 Id. (citations omitted).
41 Because the Court is granting this Motion on 12(b)(6) sovereign immunity grounds, it need

   not reach Defendants’ other arguments in the Motion.

                                             8
       Case 2:19-cv-01171-JTM-KWR Document 51 Filed 08/29/19 Page 9 of 13



III.    Motion for Partial Summary Judgment against Defendants
        Landry and LeBlanc by Plaintiff
        Because this Court has already dismissed Plaintiff’s claims against
Defendants Landry and LeBlanc on sovereign immunity grounds, his Motion
for Partial Summary Judgment against the same Defendants is denied.
IV.     Motion to Dismiss by Defendants Smith, Cook, and Porter
        Plaintiff brings official capacity claims against Defendants Smith, Cook,
and Porter. He also brings individual capacity claims against Defendants Cook
and Porter but not Smith. The Court will first address the Sheriff Defendants’
arguments regarding Plaintiff’s official capacity claims against them before
addressing the individual capacity claims against Defendants Cook and
Porter. 42
             a. Official capacity claims
        In Kentucky v. Graham, the Supreme Court clarified the difference
between “official” capacity claims and “personal” or “individual” capacity
claims as follows:
        Personal-capacity suits seek to impose personal liability upon a
        government official for actions he takes under color of state law.
        Official-capacity suits, in contrast, “generally represent only
        another way of pleading an action against an entity of which an
        officer is an agent.” As long as the government entity receives
        notice and an opportunity to respond, an official-capacity suit is,
        in all respects other than name, to be treated as a suit against the
        entity. It is not a suit against the official personally, for the real
        party in interest is the entity. 43




42 The Court notes that Plaintiff makes the same official capacity claims against all three
   Sheriff Defendants. Doc. 1.
43 Kentucky v. Graham, 473 U.S. 159, 165–66, (1985) (quoting Monell v. New York City Dep’t.

   of Soc. Servs., 436 U.S. 658, 690, n. 55 (1978)) (internal citations omitted) (emphasis in
   original). This Court will refer to “personal” capacity claims against any Defendants as
   “individual” capacity claims.

                                             9
     Case 2:19-cv-01171-JTM-KWR Document 51 Filed 08/29/19 Page 10 of 13



In Louisiana, parish sheriff’s offices have no legal capacity to be sued. 44
Instead, it is the sheriff who must be the named party, even though the “real
party in interest” is the sheriff’s office as a governmental entity. 45 Accordingly,
“Plaintiff’s claims against the Sheriff in his official capacity are actually claims
against the local government entity he serves—the St. Tammany Parish
Sheriff’s Office.” 46
       “Because the St. Tammany Parish Sheriff’s Office is a municipal entity,
Plaintiff’s § 1983 claims against the Sheriff must satisfy the requirements
outlined by the United States Supreme Court in Monell v. Department of Social
Services, 436 U.S. 658 (1978).” 47 “Under Monell, a plaintiff asserting a § 1983
claim against a municipality must allege (1) the existence of an official policy
or custom, (2) a policymaker’s actual or constructive knowledge of the policy or
custom, and (3) a constitutional violation where the policy or custom is the
‘moving force.’” 48
       Plaintiff’s allegations fail to satisfy any of the three requirements of
Monell. His Complaint fails to allege the existence of an official policy or
custom of the Sheriff; that the Sheriff is a policymaker with knowledge of the
policy; or that any such policy is the moving force behind any alleged
constitutional violations. 49 Plaintiff attempts to remedy this deficiency in
opposition to the Sheriff Defendants’ Motion by explaining that “[t]he policy
which Plaintiff asserts is the cause of his constitutional deprivations is the
Defendants (sic) policy of ignoring statutory law and instead applying



44 Cozzo v. Tangipahoa Par. Council—President Gov’t, 279 F.3d 273, 283 (5th Cir. 2002).
45 See id. See also Graham, 473 U.S. at 166.
46 Pudas v. St. Tammany Par., Louisiana, No. CV 18-10052, 2019 WL 2410939, at *3 (E.D.

   La. June 7, 2019) (Barbier, J.).
47 Id.
48 Id. (quoting Valle v. City of Houston, 613 F.3d 536, 541–42 (5th Cir. 2010)).
49 See Doc. 1 at 2–5.



                                          10
     Case 2:19-cv-01171-JTM-KWR Document 51 Filed 08/29/19 Page 11 of 13



whatever law they want. Additionally the Defendants have a widespread policy
of ignoring judicial determinations.” 50 But “new factual allegations presented
in a plaintiff’s opposition to a motion to dismiss pursuant to Rule 12(b)(6) are
insufficient to cure deficient allegations in a complaint.” 51 Accordingly,
Plaintiff has failed to state a claim against the Sheriff Defendants in their
official capacities, and those claims are dismissed. 52
           b. Individual capacity claims
       Plaintiff’s individual capacity claims against Defendants Cook and
Porter consist of allegations that they have “willingly and intentionally
ignore[d] a judicial determination that Plaintiff is not a sex offender.” 53
Plaintiff further alleges that these Defendants “sen[t] deputies to harass
Plaintiff and his family regarding his whereabouts” and “force[d], via threats
of arrest, Plaintiff to register as a sex offender.” 54
       Even assuming these allegations to be true, however, Plaintiff fails to
allege sufficient facts to suggest that Defendants Cook and Porter did anything
beyond enforcing Louisiana law in their capacities as sheriff’s deputies.
Accordingly, Plaintiff has failed to state a plausible claim against Defendants
Cook and Porter in their individual capacities at this time, and those claims
are dismissed.



50 Doc. 28 at 8.
51 Tanner v. Pfizer, Inc., No. 1:15CV75-HSO-JCG, 2015 WL 6133207, at *4 (S.D. Miss. Oct.
   19, 2015) (citing Estes v. JP Morgan Chase Bank, Nat. Ass’n, 613 Fed. App’x. 277, 280 (5th
   Cir. 2015)).
52 The Court notes that even if Plaintiff had stated a plausible claim against the Sheriff, the

   official capacity claims against Defendants Cook and Porter would be dismissed as
   duplicative. See Castro Romero v. Becken, 256 F.3d 349, 355 (5th Cir. 2001) (affirming
   dismissal of § 1983 claims against “all of the municipal officers and two of the employees
   of the Corps of Engineers in their official capacities, as these allegations duplicate claims
   against the respective governmental entities themselves”).
53 Doc. 1 at 2–3.
54 Id.



                                              11
      Case 2:19-cv-01171-JTM-KWR Document 51 Filed 08/29/19 Page 12 of 13



 V.    Motion for Judicial Notice by Plaintiff
       Plaintiff asks this Court to take judicial notice of an interpretation of
federal law enunciated by the Fifth Circuit in United States v. Shepherd. 55 The
only Federal Rule of Evidence governing judicial notice is Rule 201. 56 The Rule,
however, governs “adjudicative” facts, not “legislative” facts.” 57 “Adjudicative
facts are simply the facts of the particular case. Legislative facts, on the other
hand, are those which have relevance to legal reasoning and the lawmaking
process, whether in the formulation of a legal principle or ruling by a judge or
court or in the enactment of a legislative body.” 58 Plaintiff therefore asks this
Court to take notice of a legislative fact rather than an adjudicative fact,
meaning his request is not governed by Rule 201.
       This Court finds that it would be inappropriate to take judicial notice of
a snippet of a Fifth Circuit opinion. The Court will apply the relevant law as
issues are presented to it, but it need not take judicial notice of any particular
rule, whether stated in a statute or in a judicial opinion. Accordingly, Plaintiff’s
Motion is denied.
VI.    Motion to Stay by Defendant Montgomery
       Defendant Montgomery asks this Court to stay the proceedings of this
matter until “Plaintiff’s underlying criminal case has run its course to
conclusion.” 59 Defendant Montgomery’s Motion was filed on June 18, 2019,
several weeks before the most recent indictment of Plaintiff was quashed. The
facts underlying Defendant Montgomery’s Motion have thus changed in a
material way. Accordingly, a stay is not warranted for the reasons Defendant



55 880 F.3d 734 (5th Cir. 2018).
56 FED. R. EVID. 201.
57 Id.
58 FED. R. EVID. 201 advisory committee’s note to 1972 proposed rules.
59 Doc. 23.



                                            12
    Case 2:19-cv-01171-JTM-KWR Document 51 Filed 08/29/19 Page 13 of 13



Montgomery cites in his Motion, and the Motion is denied. The Motion may,
however, be re-urged based on the developments in this case since the Motion
was filed.


                               CONCLUSION
      For the foregoing reasons, the Motion to Dismiss by Defendants Jeff
Landry and James LeBlanc (Doc. 6) and the Motion to Dismiss by Defendants
Randy Smith, Angelina Cook, and Denise Porter (Doc. 20) are GRANTED, and
Plaintiff’s claims against them are DISMISSED WITHOUT PREJUDICE.
Plaintiff may attempt to cure the deficiencies in his allegations by amending
his complaint within 20 days of the entry of this Order and Reasons.
      It is further ordered that Plaintiff’s Motion for Partial Summary
Judgment (Doc. 18), Motion for Temporary Restraining Order and a
Preliminary Injunction (Doc. 27), and Motion for Judicial Notice (Doc. 47) are
DENIED.
      It is further ordered that the Motion to Stay by Defendant Warren
Montgomery (Doc. 23) is DENIED, subject to be re-urged based on the
developments in the state court litigation.


                     New Orleans, Louisiana this 29th day of August, 2019.




                                    ____________________________________
                                    JANE TRICHE MILAZZO
                                    UNITED STATES DISTRICT JUDGE




                                      13
